Citation Nr: 1437358	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  14-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right-ear hearing loss. 

2.  Entitlement to service connection for left-ear hearing loss. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969 and from May 1972 to May 1974, with subsequent Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has separated out consideration of the claimed hearing loss disability.  As discussed below, the basis for doing so is that the Veteran does not have a right-ear hearing loss as defined by VA.

The issue of entitlement to service connection for left ear hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a right-ear hearing loss disability.

2.  The Veteran does not have a diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  Service connection for right-ear hearing loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A November 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA audiological examination in December 2009.  The Board finds that the examination report is adequate for rating purposes, as it reflects familiarity with the record and includes the findings needed to adjudicate the claim for hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  With regard to the claim for PTSD, the RO did not arrange for a VA examination.  The Board has considered whether an examination is necessary.  However, absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of PTSD (as will be discussed below), an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of: A current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities (to include sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for an organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A threshold matter that must be addressed in a claim seeking service connection is whether the Veteran has the disability for which service connection is sought.  Without proof of a present disability there is no "valid claim" of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

	Right-ear Hearing Loss 

The Veteran contends he suffered bilateral hearing loss due to acoustic trauma in service from the flight line while onboard the USS Oriskany.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA audiological examination in December 2009, puretone thresholds, in decibels, were:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
25
10
30
35
LEFT
25
25
25
40
35

A Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in the right-ear and 100 percent in the left ear.  Such findings reflect the Veteran's right-ear hearing acuity was normal (i.e., no right-ear hearing loss disability).

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has (or during the pendency of this claim had) the disability for which service connection is sought, (i.e., a right-ear hearing loss disability).  As noted above, hearing loss disability is established by audiometry specified by regulation.  Based on the December 2009 audiometry, there is no objective evidence in the record that shows or suggests that the Veteran has a right-ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Audiometric findings require medical expertise to administer, and the only medical evidence that provides the necessary evidence to determine whether the Veteran has a right-ear hearing disability as defined by VA regulation is the December 2009 VA examination.  This examination does not show a right-ear hearing loss disability.

As the Veteran is not shown to have a right-ear hearing loss disability, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. 
§ 1110; also see Brammer , 3 Vet. App. at 225.  Accordingly, the appeal as to right-ear hearing loss must be denied.

	PTSD

The Veteran asserts that while he was hospitalized in Vietnam following a motor vehicle accident, he was required to help hospital personnel in caring for dead or wounded soldiers.  He alleges that he would dress the wounds of the injured or place those who died in body bags for transport back to the United States.  The Veteran asserts he has PTSD as a result of this incident and experiences nightmares and depression.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and an in-service stressor. 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to PTSD. 

The Veteran's postservice treatment records, to include treatment records from VA and from his private primary care provider, are also silent for complaints, findings, treatment, or diagnosis relating to PTSD (or any other psychiatric disability).  

In correspondence received in November 2009, the Veteran states that other Veterans told him he had PTSD and to file a claim.  

With respect to PTSD, a threshold requirement for the granting of service connection is evidence of a current disability.  In other words, in the absence of evidence of a current disability, in this matter a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, there can be no valid claim.  See Brammer 3 Vet. App. at 225.  There is no medical evidence of record suggesting the Veteran has, or during the pendency of the appeal had, a diagnosis of PTSD.   

The Board has considered the Veteran's assertions that he has PTSD.  While he is competent to testify about psychiatric symptoms he has experienced, the diagnosis of PTSD is a complex medical question that requires medical expertise.  His lay statements and those related by him of persons who know him (without any indication that these people have medical expertise) do not constitute competent medical evidence of a PTSD diagnosis.  Whether or not the symptoms he observed form the constellation of symptoms needed to support a PTSD diagnosis (and whether or not they can be attributed to a stressor event in service) are questions beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran does not cite to any supporting medical literature/opinion (or to supporting clinical data).  His self-diagnosis (or diagnosis by other Veterans) of PTSD has no probative value.  

Further, a careful and sympathetic review of the evidence does not provide evidence that the Veteran has a diagnosis other than PTSD that is attributable to service.  As such, a claim for service connection under a psychiatric diagnosis other than PTSD is not raised by the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  Consequently, there is no valid claim of service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, on this aspect of the claim the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for right-ear hearing loss is denied. 

Service connection for PTSD is denied.


REMAND

Regarding the claim of service connection for left-ear hearing loss, the Board finds that remand to secure an adequate medical opinion in necessary, as the March 2010 opinion of record does not address the contention that the disability developed after service due to acoustic trauma in service.  In this regard, the RO has conceded noise exposure.  Further, the March 2010 opinion does not appear to have fully considered the audiometric findings in the service records.  In this regard, upon remand, the examiner is asked to consider the entrance VA examination in the light that is was provided in October 1966.  For service department examinations conducted on October 31, 1967 or earlier (such as this examination), the Board ordinarily assumes that audiometric testing was conducted using ASA (American Standards Association) measurements.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.

Further, the June 1979 audiogram contains a finding of 25 at 3000 Hertz, and that such is some indication of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157(1993).  Lastly, the clinician, in the March 2010 opinion failed to address the relevance (if any) of the July 1967 STR noting the Veteran had left-ear trouble in service.  Therefore, the Board finds that another examination opinion is required that addresses this specific evidence and addresses the relevance of this evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the record also reflects that the Veteran receives ongoing VA treatment.  Updated records of VA treatment for hearing loss may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the left-ear hearing loss.

2.  The AOJ should thereafter arrange for an audiological evaluation of the Veteran to determine the likely etiology of his left-ear hearing loss disability.  The record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

Is it at least as likely as not (a 50 % or better probability) that the Veteran's left-ear hearing loss disability developed in-service (or within one-year of separation from service) or is related to his exposure to noise during his active duty service?

The examiner should specifically consider that for service department examinations conducted on October 31, 1967 or earlier (such as the entrance examination provided in October 1966), the Board ordinarily assumes that audiometric testing was conducted using ASA (American Standards Association) measurements.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.

The examiner should also consider that the June 1979 audiogram contains a finding of 25 at 3000 Hertz, and that such is some indication of hearing loss.  Lastly, the examiner should consider the relevant of the July 1967 STR noting the Veteran had left-ear trouble in service. 

The examiner should explain the rationale for all opinions, citing to supporting factual data, as indicated.

3.  The AOJ should then review the record and readjudicate the claim of service connection for left-ear hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


